DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-20 are pending.
Claims 7-20 are allowed.
Response to Amendment
This Office Action is responsive to the Response After Final Action (AFCP 2.0) filed on 07/27/2022.
Claims 7, 10, 14, and 17 are amended. Accordingly, the amended claims are being fully considered by the examiner.











Reasons for Allowance
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112 rejections withdrawn:
	Applicant’s amendments to the claims 7 and 14 have overcome all the 35 USC § 112 rejections of claims 7 and 14 as set forth in the previous office action; accordingly, all the 35 USC § 112 rejections of claims 7-20 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 7 and 14 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. §112 of claims 7 and 14 have been fully considered and are persuasive. See page 8 of the applicant’s remarks and arguments submitted on 07/27/2022:
“amended claims submitted herewith have obviated the rejections because they are not indefinite. Accordingly, for these reasons, Applicant respectfully requests that the rejections under 35 U.S.C. §112(b) be withdrawn.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 7 and 14, all the 35 U.S.C. 112 rejections as set forth in the previous office action have been withdrawn.





Claims 7-13:
Claim 7:
	Regarding the amended claim 7, the following prior arts teach similar subject matter in the field of machine tool control:
	Konishi et al. (US20190101888A1) teaches: numerical controller creating a tool path from a plurality of command points, including: acquires an existing command point sequence; creates at least one additional command point, based on the existing command point sequence; and interpolates the existing command point sequence and the additional command point to create the tool path; outputs, as the additional command point, an intersection point Q1 between an arc C1 passing through consecutive three command points, P0, P1 and P2, in the existing command point sequence and a perpendicular bisector of a line segment P1P2 (¶9), but doesn’t explicitly teach all the limitations of claim 7 as recited by the amended claim 7.
	Otsuki et al. (US20130218323A1) teaches: a segment that starts at the starting point of the command point sequence, determining a segment starting point vector and a segment ending point vector, based on the starting point, a starting point condition that is a condition for the starting point, a segment ending point that is an ending point of the segment command point sequence, and a command point sequence constituted by a predetermined number of points after the segment ending point; creating the segment curve from the new segment starting point, the new segment starting point vector, the new segment ending point, and the new segment ending point vector; and creating the segment curve so that a distance of the machining curve from the segment command point sequence is within a permissible value set in advance and a maximum number of command points are included between the segment starting point and the segment ending point (¶28), but doesn’t explicitly teach all the limitations of claim 7 as recited by the amended claim 7.
	Nakamura et al. (US20120016514A1) teaches: system that creates a post-compression command path in which start points and end points of a continuous plurality of pre-compression command paths are connected; corrects, based on path correction/operation data for the post-compression command path, the post-compression command path to a tool movement path and creates tool movement data used for interpolating the tool movement path (¶9), but doesn’t explicitly teach all the limitations of claim 7 as recited by the amended claim 7.
	However, regarding the amended claim 7, none of the Konishi et al. (US20190101888A1), Otsuki et al. (US20130218323A1), or Nakamura et al. (US20120016514A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for controlling a machine tool having at least two mutually redundant drive devices for carrying out superimposed movements following a contour function, the method comprising: 
“determining a specified contour for controlling the machine tool by the contour function defined in portions by contour nodal points (P0 – Pn+1) with ascending indices and contour portion functions (po - pn) assigned to the contour nodal points (P0 – Pn+1) and has a contour starting nodal point (Po);
determining a rough trajectory by a rough trajectory function defined in portions by rough trajectory nodal points (Q0 - Qn+1) with ascending indices, the rough trajectory having a rough trajectory starting nodal point (Q0);
equating the rough trajectory starting nodal point (Q0) to the contour starting nodal point (P0);
carrying out an iteration process comprising a first iteration step and a second iteration step based on a respective rough trajectory starting nodal point (Qj) and beginning at the rough trajectory starting nodal point (Q0), wherein:
the first iteration step comprises ascertaining, based on the contour nodal points (Pj - Pn) having an index value (k) greater than or equal to an index value (j) of the respective rough trajectory starting nodal point (Qj), a contour nodal point (Pk) having a lowest possible index value (k) and a distance of the contour nodal point (Pk) from the rough trajectory starting nodal point (Qj) satisfies a specified distance condition, and
the second iteration step comprises ascertaining a respective following rough trajectory nodal point (Qj+1) which follows the respective rough trajectory starting nodal point (Qj) and lies on a first connecting line between the respective rough trajectory starting nodal point (Qj) and the contour nodal point (Pk) ascertained in the first iteration step, or lies on a second connecting line between the respective rough trajectory starting nodal point (Qj) and a centroid of a portion contour between the contour nodal point (Pj) and the contour nodal point (Pk), and the distance of the contour nodal point (Pk) from the rough trajectory starting nodal point (Qj) corresponds to a factor-weighted distance of the contour nodal point (Pk) ascertained in the first iteration step from the rough trajectory starting nodal point (Qj), wherein the factor is obtained from a quotient of trajectory length (sj) of the contour portion function (pj), the index value (j) of the trajectory length (sj) of the contour portion function (pj) is equal to the index value (j) of the respective rough trajectory starting nodal point (Qj), and ascertaining a sum of trajectory lengths (sj – sk-1) of the contour portion functions (pj – pk-1) between the contour nodal point (Pj) and the contour nodal point (Pk) ascertained in the first iteration step, where the index value (j) of the contour nodal point (Pj) is equal to the index value (j) of the respective rough trajectory starting nodal point (Qj); and
directing the movement of one of the at least two mutually redundant drive devices based on the ascertained rough trajectory nodal point (Qj+1).”
Claims 8-13 are allowed based on their dependencies on claim 7.

Claims 14-20:
Claim 14:
	Regarding the amended claim 14, the following prior arts teach similar subject matter in the field of machine tool control:
	Konishi et al. (US20190101888A1) teaches: numerical controller creating a tool path from a plurality of command points, including: acquires an existing command point sequence; creates at least one additional command point, based on the existing command point sequence; and interpolates the existing command point sequence and the additional command point to create the tool path; outputs, as the additional command point, an intersection point Q1 between an arc C1 passing through consecutive three command points, P0, P1 and P2, in the existing command point sequence and a perpendicular bisector of a line segment P1P2 (¶9), but doesn’t explicitly teach all the limitations of claim 14 as recited by the amended claim 14.
	Otsuki et al. (US20130218323A1) teaches: a segment that starts at the starting point of the command point sequence, determining a segment starting point vector and a segment ending point vector, based on the starting point, a starting point condition that is a condition for the starting point, a segment ending point that is an ending point of the segment command point sequence, and a command point sequence constituted by a predetermined number of points after the segment ending point; creating the segment curve from the new segment starting point, the new segment starting point vector, the new segment ending point, and the new segment ending point vector; and creating the segment curve so that a distance of the machining curve from the segment command point sequence is within a permissible value set in advance and a maximum number of command points are included between the segment starting point and the segment ending point (¶28), but doesn’t explicitly teach all the limitations of claim 14 as recited by the amended claim 14.
	Nakamura et al. (US20120016514A1) teaches: system that creates a post-compression command path in which start points and end points of a continuous plurality of pre-compression command paths are connected; corrects, based on path correction/operation data for the post-compression command path, the post-compression command path to a tool movement path and creates tool movement data used for interpolating the tool movement path (¶9), but doesn’t explicitly teach all the limitations of claim 14 as recited by the amended claim 14.
	However, regarding the amended claim 14, none of the Konishi et al. (US20190101888A1), Otsuki et al. (US20130218323A1), or Nakamura et al. (US20120016514A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A system for controlling a machine tool, the system comprising: 
“the machine tool comprising at least two mutually redundant drive devices for carrying out superimposed movements following a contour function; and 
a computer numerical control (CNC) device configured to: 
determine a specified contour for controlling the machine tool by the contour function defined in portions by contour nodal points (P0 - Pn+1) with ascending indices and contour portion functions (po - pn) assigned to the contour nodal points (P0– Pn+1) and has a contour starting nodal point (P0), 
determine a rough trajectory by a rough trajectory function defined in portions by rough trajectory nodal points (Q0 - Qn+1) with ascending indices, the rough trajectory having a rough trajectory starting nodal point (Q0), 
equate the rough trajectory starting nodal point (Q0) to the contour starting nodal point (P0), 
carry out an iteration process comprising a first iteration step and a second iteration step based on a respective rough trajectory starting nodal point (Qj) and beginning at the rough trajectory starting nodal point (Qo), wherein: 
the first iteration step comprises ascertaining, based on the contour nodal points (Pj - Pn) having an index value (k) greater than or equal to an index value (j) of the respective rough trajectory starting nodal point (Qj), a contour nodal point (Pk) having a lowest possible index value (k), and a distance of the contour nodal point (Pk) from the rough trajectory starting nodal point (Qj) that satisfies a specified distance condition, and 
the second iteration step comprises ascertaining a respective following rough trajectory nodal point (Qj+1) which follows the respective rough trajectory starting nodal point (Qj) and lies on a first connecting line between the respective rough trajectory starting nodal point (Qj) and the contour nodal point (Pk) ascertained in the first iteration step, or lies on a second connecting line between the respective rough trajectory starting nodal point (Qj) and a centroid of a portion contour between the contour nodal point (Pj) and the contour nodal point (Pk), and the distance of the contour nodal point (Pk) from the rough trajectory starting nodal point (Qj) corresponds to a factor-weighted distance of the contour nodal point (Pk) ascertained in the first iteration step from the rough trajectory starting nodal point (Qj), wherein the factor is obtained from a quotient of trajectory length (sj) of the contour portion function (pj), where the index value (j) of the trajectory length (sj) of the contour portion function (pj) is equal to the index value (j) of the respective rough trajectory starting nodal point (Qj), and ascertaining a sum of trajectory lengths 5Application Serial No.: 17/260,447 Docket No.: KEBA0002PA / 129084-2 (sj – sk-1) of the contour portion functions (pj – pk-1) between a contour nodal point (Pj) of the contour nodal points (Pj-Pn) and the contour nodal point (Pk) ascertained in the first iteration step, where the index value (j) of the trajectory length (sj) of the contour portion function (pj) is equal to the index value (j) of the respective rough trajectory starting nodal point (Qj), and 
direct the movement of one of the at least two mutually redundant drive devices based on the ascertained rough trajectory nodal point (Qj+1).”

Claims 15-20 are allowed based on their dependencies on claim 14.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116